PER CURIAM.
In Farmers & Merchants’ Bank v. Board of Equalization, 97 Cal. 318, 32 Pac. 312, most of the ques*224tions involved in this appeal were determined adversely to the respondent. The additional point now presented, that the legislature could not confer upon the state hoard of equalization authority to extend the time within which the county board of equalization could act, must also, under the principles declared in that c.ase, be determined against the respondent ; and, upon the authority of that case, the judgment is reversed.